 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDproving his relevant claim,and that the allegations under discussion should there-fore be dismissed.?Upon the basis of the foregoing findings of fact,and uponthe entire record inthis proceeding,Imake the following:CONCLUSIONS OF LAW1.The Union is, and has been at all material times,a labor organization withinthe meaning of Section 2 (5) of the Act.2.The Company is, and has been at all material times, an employer within themeaning of Section 2(2) of the Act.3.The record does not establish that the Company committed the unfair laborpractices imputed to it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and theentire record in this proceeding,it is recommended that the Board enter an order dis-missing the complaint.'rIn view of the conclusions reached above regarding the conversation between Cohenand Layton,I see no need to determine whether Layton's testimony spells out an in-struction not to sign"a union card,"as distinguished from advice or a suggestion not todo so,nor whether such advice,suggestion or Instruction,whatever label one wouldapply to the relevant statement Layton imputes to Cohen, is privileged under Section 8(c)of the Act,which providesthat the expression of "views, argument,or opinion...shallnot constitute or be evidence of an unfair labor practice ..,if such expression con-tains no threat of reprisal or force or promise of benefit."Local No.92, International Association of Bridge,Structuraland Ornamental Iron Workers,AFL-CIO [R.W. Hughes Con-struction Co., Inc.]and C. V.SteIzenmuller,attorneyC. H. Green,business agent of Local No.92, International Asso-ciation of Bridge,Structural and Ornamental Iron Workers,AFL-CIOand C.V. Stelzenmuller,attorney.Cases Nos. 10-CB-1314-1 and 10-CB-1314-2. September 4, 1902DECISION AND ORDEROn May 23, 1962, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled' proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmativeactions, asset forth in the attached Inter-mediate Report.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.Pursuant to theprovisionsof Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member pane] [Chairnian McCulloch and MembersLeedom and Brown].The Board has considered the Intermediate Report, theexceptionsand brief, and the entire record.The Board hereby affirms the Trial138 NLRB No. 50. LOCAL 92, INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC.429Examiner's rulings made at the hearing and adopts his findings andconclusions.'ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order with the following modifications :1.Paragraph 1(a) of the Recommended Order shall be modifiedby deleting the words "or any other employer." 22.Paragraph 1(b) of the Recommended Order shall be modifiedto read "In any like or related manner restraining or coercing em-ployees of R. W. Hughes Construction Co., Inc., in the exercise of therights guaranteed in Section 7 of the Act."3.Paragraph 2(b) of the Recommended Order shall be modifiedto read "Make whole Mosko and Johnson for any loss of pay, as setforth in `The Remedy,' as modified by the Decision and Order herein."4.The first paragraph of the notice shall be modified by deletingthe words "or any other employer."5.The second paragraph of the notice shall be modified to read"WE WILL NIOT try to cause R. W. Hughes Construction Co., Inc., todiscriminate against any employees in any way that violates the Na-tional Labor Relations Act."6.The following sentence shall be substituted for the present firstsentence appearing below the signature at the bottom of the notice :"This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial."IThe Trial Examiner recommended that Respondent Local 92 and Respondent Green, itsbusiness agent, be required to make employees Mosko and Johnson whole for any loss ofpay they may have suffered as a result of their unlawful dischargeHowever,in accordwith our usual policy, we shall not hold the business agent personally liable for backpaySatehwell Electric Construction Company, Inc.,128 NLRB1265, 1280.2In recommending a broad cease-and-desist order, covering conduct by the Respondentdirected against RW Hughes Consti action Co, Inc , "or any other employer," theTrial Examiner relied onthe fact that,inRust EngineeringCompany(Cases Nos.10-CA-3113 10-CB-628, 10-CB-620, and 10-CB-682, not published in NLRB volumes), involvingthe Respondents herein, the Court of Appeals for the Fifth Circuit entered a consent de-cree requiring the Respondents to cease and desist from causing or attempting to causeany employer to discriminate unlawfully against its employeesHowever, since in thatcase the Board order and the court decree were based on a stipulation of the parties,and the record there contains no findings of fact upon which a violation of the Act couldbe predicated,that case in our opinion does not establish any proclivity on the part ofthe Respondents to engage in conductviolative of the Act.We accordingly find nowarrant here for a broad cease-and-desist order and we shall limit the scope of the Orderherein to conduct by the Respondents directed against R W nughes Construction Co, incINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,in which the charges were filed on December 18, 1961,and thecomplaint was issued on March 12,1962,involves allegations that the Respondents,Local No. 92,International Association of Bridge,Structural and Ornamental Iron 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers, AFL-CIO, and C. H. Green, an officer and business agent for the Local,violated Section 8(b)(1)(A) and (2) of the National Labor Relations Act, asamended, 29 U.S.C., Sec. 151,et seq.On April 12, 1962, Trial Examiner A. BruceHunt conducted a hearing at Birmingham, Alabama, at which the General Counsel,the Respondents, and the Charging Party were represented by counsel.The Re-spondent'smotion to dismiss the complaint and the General Counsel's motion forjudgment are disposed of in accordance with the determinations below.Uponthe entire record, and from my observations of the witnesses, I make the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSR W. Hughes Construction Co., Inc., herein called the Company,is anAlabamacorporation which has its principal place of business in Birmingham and which isengaged in structural steel construction and erection.During 1961, a representa-tive period, the Company performed services in Alabama for Birmingham Stove andRange Company and U.S. Pipe and Foundry Company, which services were valuedin excess of $50,000 and $17,000, respectively.Each of the two companies lastnamed annually ships goods valued in excess of $50,000 from its plant in Alabamadirectly to points outside that State, and the service performed by the HughesCompany were related directly to the out-of-State shipments. I find that the HughesCompany is engaged in commerce within the meaning of the Act.II.THE RESPONDENTSLocal No. 92, International Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, herein called Local 92, is a labor organization which admitstomembership employees of the Hughes Company.As admitted in the Respond-ent's answer, C H. Green is an officer and business agent of Local 92.III.THE UNFAIR LABOR PRACTICESA. The issueOur issue is whether,on December 13, 1961,the Respondents invalidly causedthe Companyto discharge David F. Mosko and Billy Johnson because Mosko wasnot a member in good standingof Local 92and because Johnson had not beenreferredby Local92 to the Company for employment. The Respondents did notpresent evidence,and the basic question is whether the General Counsel made outa prima faciecaseB Facts and conclusionsThe Company and Local 92 do not have a collective-labor agreement. On Decem-ber 13, 1961, the Company's secretary and majority stockholder, Mrs. R. W. Hughes,received a telephone call from a man who identified himself as Green, one of theRespondents, and who spoke of two employees, Mosko and Johnson, saying thatMosko had been suspended by Local 92, that Johnson had not been referred byLocal 92 to the Company for employment, and that the Company's project atBirmingham Stove and Range Company, where Mosko and Johnson worked, wouldbe picketed unless the Company would discharge themMrs. Hughes asked thecaller to withhold action until she could discuss the matter with the Company'spresident, J. T. Lee, Jr., and the caller agreed to do so. She contacted Lee, toldhim of the telephone conversation, and turned the matter over to himLee talkedwith Mosko and Johnson, explained what had happened, and discharged them.The above findings concerning events on December 13 are based upon the reliableand uncontradicted testimony of Mrs. Hughes and Lee.On that day, someonesurely telephoned Mrs Hughes and identified himself as Green.The Respondentsdeny that Green was the caller.We turn to Mrs. Hughes' testimony in identifyingGreen.Mrs. Hughes had no doubt that Green was the caller. She had met him about5 years ago and had had a number of conversations with himThe weaknesses inher identification of Green as the caller are that (1) she had not talked with Greenface to face but twice, the second time having been about 3 years before she testified:(2) she could not remember distinctly having talked with Green on the telephonemore than three times and (3) she had not talked with him by telephone for 6 to LOCAL 92, INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC.4319 months before the conversation of December 13.1On the other hand, her inabilityto recall the subject matters of more than three telephone conversations with Greendoes not warrant discrediting her testimony that there had been additional conver-sations, the subject matters of which escaped her memory while she was on thewitness stand.Moreover, her telephone conversations with Green had not beenlimited to instances in which he had called her, but included an occasion when shehad called him, and their conversation during the spring of 1961 involved not onlyhis request that the Company hire employees through Local 92, but also remarksby him concerning the state of his health and the nature of surgery which he hadundergone.2It is a reasonable inference, from Green's willingness to discuss withher certain details about his health, that he and Mrs. Hughes were not strangers toeach other.The basic question is whether the General Counsel made outa prima faciecasethat Green was the caller. I am satisfied that the General Counsel did so, and Ihave in mind particularly the following: that Mrs. Hughes was an honest witness,that she had no doubt about the identity of her caller, that she had had opportunitiesto become acquainted with Green's voice as it sounds over a telephone, and that,while like opportunities may be inadequate to enable some people to recognize somevoices, it does not follow that the opportunities had been inadequate to enable Mrs.Hughes to recognize a particular voice.The General Counsel having made outa prima faciecase, it then became "incumbent upon [the Respondents] to introduceevidence" that Green had not called Mrs. Hughes on December 13 or else "assumethe risk of an adverse finding," Law,et al. d/bla E. B. Law and Son v. N.L.R.B.,192 F. 2d 236, 238 (C.A. 10). The Respondents assumed that risk, and Green'sfailure to testify "warrants the inference that he could not truthfully deny that he"had been Mrs. Hughes' caller.Threads-Incorporated,124NLRB 968, 9713 1find that Green telephoned Mrs. Hughes on December 13 and threatened to picketthe Company unless it would discharge Mosko and Johnson, that Green acted in hiscapacity as an officer and business agent of Local 92, that the Company yieldedto Green's threat, that Green's conduct was not protected by a valid union-securityagreement, and that the Respondents thereby violated Section 8(b)(1)(A) and (2)of the Act.IV.THE EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth above, occurring in connection with theoperations of the Company described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, I shallrecommend that they cease and desist therefrom and that they take certain affirma-tive action designed to effectuate the policies of the Act. I shall recommend (1)that the Respondents notify the Company, in writing, with copies to Mosko andJohnson, that the Respondents have no objection to the employment of those menby the Company or any other employer, and (2) that the Respondents make wholeMosko and Johnson for any loss of pay they may have suffered as a result of theRespondents' having caused their discharge, by payment to each of them of a sumof money equal to that which he normally would have earned from the date ofthe discharge, December 13, 1961, to a date 5 days after notification by the Respond-ents to the Company, Mosko and Johnson as provided above, less his net earnings(Crossett Lumber Company,8 NLRB 440, 497-498) during said period, the paymentto be computed on a quarterly basis in the manner established inN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.'The 6- to 9-month period is fixed by her testimony that before December 13 she hadlast talked with Green during the spring of 1961.2When Mrs. Hughes was asked how long the conversation lasted, she answered: "Well,we went into details about his conditions[sic] and his operations and where he had beenoperated on the throat for his blood clot." She testified also, when asked what Greenhad said about "his throat condition," that ". . . we were just discussing his health, andhe said he had to have these veins in here [indicating],the blood drawn out of themdue to blood clots, and his health in general,and we were just discussing it."8 At the time of the hearing,Green was hospitalized,but the Respondents'counsel didnot move to take his testimony in the hospital or for an adjournment pending his recovery. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Charging Party, in his brief, points out certain earlier cases which involvedthe Respondents and requests that they be required to cease attempting to causeany employer to violate Section 8(a)(3).The request is sound. InRust Engineer-ing Company, et al.,Cases Nos. 10-CA-3113, 10-CB-628, 629, and 682, during1958 the Court of Appeals for the Fifth Circuit entered a consent decree in itsCase No. 17355 requiring the Respondentsinter aliato cease and desist from caus-ing or attempting to causeany employerto discriminate invalidly against employeesor prospective employees.An equally broad order should be entered here.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the followingsCONCLUSIONS OF LAW1.Local 92 is a labor organization within themeaningof Section 2(5) of theAct and C. H. Greenis an agentthereof.2.The Company is engaged in commerce within the meaning of the Act.3.By causing the Company to discriminate against Mosko and Johnson in viola-tion of Section 8(a)(3), the Respondents have engaged in and are engaging in un-fair labor practices within the meaning of Section 8(b)(2) and (1) (A) and section2(6) and (7).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law, andpursuant to Section 10(c) of the Act, I hereby recommend that Local No. 92, Inter-national Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO,itsofficers, agents, representatives, including C. H. Green, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause R. W. Hughes Construction Co., Inc., or anyother employer, their officers, agents, successors, or assigns, to discharge an employeein violation of Section 8(a)(3) of the Act or otherwise to discriminate against em-ployees in violation thereof.(b) In any like or related manner restraining or coercing employees of any em-ployer in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Notify said company, David F. Mosko, and Billy Johnson that the Respondentshave no objection to the employment of those men, in the manner set forth in"The Remedy."(b)Make whole Mosko and Johnson for any loss of pay as set forth in "TheRemedy."(c) Post in conspicuous places in its offices and union hall, including all placeswhere notices to its members and other persons utilizing its employment facilities arecustomarily posted, copies of the notice attached hereto marked "Appendix." 4Copies of said notice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by the Respondent Green and a representative ofLocal No. 92, be posted by them immediately upon receipt thereof, and be main-tained by them for at least 60 consecutive days thereafterReasonable steps shallbe taken by the Respondents to ensure that said notices are not altered, defaced, orcovered by any other material(d) Promptly after receipt of unsigned copies of said notices from the RegionalDirector, return to him signed copies for posting, R. W. Hughes Construction Co,Inc., willing, at all places where notices to the Company's employees are customarilyposted, includingall siteswhere the Company will be engaged in construction workduring a period of 60 days after the date of the notices.(e)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps each of the Respondents has taken to complyherewith.54If this Recommended Order should be adopted by the Board, the words "As orderedby" shall be substituted for "As recommended by a Trial Examiner of" in the noticeIn the further event that the Board's Order be enforced by a United States Court ofAppeals, the words "Pursuant to a Decree of a United States Court of Appeals, Enforcingan Order of" shall be substituted for "As ordered by."In the event that this Recommended Order be adopted by the Board, this pros isionshall he modified to read- "Notify said Regional Director, in,writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith." SAM BELZ UPHOLSTEREDPRODUCTS COMPANY, INC.433APPENDIXNOTICE TO ALL OUR MEMBERS,OFFICERSAND AGENTS, TO ALL EMPLOYEES OFR.W. HUGHES CONSTRUCTION COMPANY, TO ALL WORKERS IN INDUSTRIES INWHICH LOCAL92 ORGANIZESAs recommended' by a Trial Examiner of the National Labor Relations Board,and in order to conduct the business of Local 92 as required by the National LaborRelations Act, we notify you that:WE WILL NOT try to cause R. W. Hughes Construction Co., Inc., or any otheremployer, to discharge any employee because he is not a member in goodstanding of Local 92 or because he was not referred to his job by Local 92.WE WILL NOT try to cause any employer to discriminate against an employeein any way that violates the National Labor Relations Act.WE WILL pay David Mosko and Billy Johnson for the time they were out ofworkas a resultof our having caused R. W. Hughes Construction Co., Inc., todischarge them, and we will notify that company and them that we do notobject to their working for any employer.All our members in Alabama and all other workers in the industries in which weorganize in this State are free to join or remain members of our Union, and theyalso are free to refrain from membership and other union activitiesC. H. GREEN,BUSINESSAGENT,LOCAL No. 92, INTERNATIONAL Asso-LOCAL No. 92CIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL-CIO,Labor OrganizationBy---------------------- By-------------------------------------------C.H GREEN(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.If employees have any questions about this notice or whether Local 92 and itsbusiness agent, C. H. Green, are complying with its provisions, the employees maycommunicate with the Labor Board's office at 1203 Comer Building, 2026 SecondAvenue, North, Birmingham, Alabama, Telephone Number, Fa. 3-8011, Extension677.Sam Belz Upholstered Products Company, Inc.andUnited Fur-nitureWorkers of America,AFL-CIO.Case No. 26-CA-1266.September 5, 1962DECISION AND ORDERUpon charges duly filed on April 17, 1962, by United FurnitureWorkers of America, AFL-CIO, herein called the Union, againstSam Belz Upholstered Products Company, Inc., herein called Re-spondent, the General Counsel for the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTwenty-sixth Region, issued a complaint alleging that Respondent hasengaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (5) and (1) and Section2(6) and (7) of the Act. Copies of the charge, the complaint, and138 NLRB No. 60.